NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

          JO ANN MARSHBURN WILSON,
                Plaintiff-Appellant,
                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2010-5121
              __________________________

    Appeal from the United States Court of Federal
Claims in case No. 09-CV-795, Judge Lawrence J. Block.
              ___________________________

             Decided: December 13, 2010
             ___________________________

    JO ANN MARSHBURN WILSON, of Oxon Hill, Maryland,
pro se.

    GREGG PARIS YATES, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and
DEBORAH A. BYNUM, Assistant Director.
               __________________________
WILSON   v. US                                            2


 Before RADER, Chief Judge, LOURIE, Circuit Judge, and
               WHYTE, District Judge. 1
PER CURIAM.
    Jo Ann Marshburn Wilson seeks review of the United
States Court of Federal Claims’ (“Court of Federal
Claims”) dismissal of her complaint for lack of subject
matter jurisdiction. Because the trial court committed no
error, this court affirms.
                             I.
    Ms. Wilson initially filed her complaint in the Court of
Federal Claims on November 18, 2009. Ms. Wilson’s
complaint recounts several grievances with her sister-in-
law, Florence Marshburn, and the father of her youngest
daughter, Michael Steven Watson. In support of her
request for “appropriate injunctive act declaratory relief,”
Ms. Wilson relies upon the Fourteenth Amendment
because it “cite[s] [the] definition of citizenship [and]
[g]uarantees due process and protection against action[.]”
Ms. Wilson also seeks relief under the Truth in Lending
Act (15 U.S.C. § 1601 et seq.), the Home Ownership and
Equity Protection Act (15 U.S.C. § 1639 et. seq.), and two
California state statutes. Ms. Wilson’s complaint also
alleges that the executive branch of the United States
government supported and conspired with Ms. Mar-
shburn, Mr. Watson, and others, to defraud Ms. Wilson of
military and civil service entitlements.
    The Court of Federal Claims dismissed Ms. Wilson’s
case under Rule 12(b)(1) of the Rules of the United States
Court of Federal Claims for lack of subject matter juris-
diction in an April 28, 2010 order. The court opined that

   1     The Honorable Ronald M. Whyte, United States
District Court for the Northern District of California,
sitting by designation.
3                                               WILSON   v. US


it lacked jurisdiction because none of Ms. Wilson’s claims
arose under any money-mandating constitutional or
statutory provision. Moreover, the Court of Federal
Claims reasoned that Ms. Wilson’s claims “sound[ed] in
tort, and otherwise implicate[d] the actions of private
parties.” Ms. Wilson appeals the April 28, 2010 judgment.
This court has jurisdiction under 28 U.S.C. § 1295(a)(3).
                             II.
    This court reviews questions of jurisdiction without
deference. Dehne v. United States, 970 F.2d 890, 892
(Fed. Cir. 1992). Courts also recognize a plaintiff’s pro se
status, and afford plaintiffs leniency when construing her
pleadings. Erickson v. Pardus, 551 U.S. 89, 94 (2007).
However, lenient pleading standards cannot forgive a
failure to state a claim that falls within the court’s juris-
diction. See Henke v. United States, 60 F.3d 795, 799
(Fed. Cir. 1995).
    The Court of Federal Claims has limited statutory ju-
risdiction under the Tucker Act. 28 U.S.C. § 1491(a)(1).
First, the court may only hear claims against the United
States. Id.; see United States v. Sherwood, 312 U.S. 584,
588 (1941). Second, in order for a constitutional provi-
sion, statute, or regulation to give rise to a claim within
the court’s jurisdiction, it must “expressly create[] a
substantive right enforceable against the federal govern-
ment for money damages.” LeBlanc v. United States, 50
F.3d 1025, 1028 (Fed. Cir. 1995) (citing United States v.
Testan, 424 U.S. 392, 398 (1976)). Third, the plain lan-
guage of the Tucker Act excludes claims sounding in tort
from the Court of Federal Claims’ jurisdiction. 28 U.S.C.
§ 1491(a)(1); see Rick’s Mushroom Serv., Inc. v. United
States, 521 F.3d 1338, 1343 (Fed. Cir. 2008).
    Ms. Wilson’s allegation that Ms. Marshburn stole a
large insurance policy is a claim against a private party,
WILSON   v. US                                             4


as is Ms. Wilson’s allegation of “marriage fraud” against
Mr. Watson. Thus, the Court of Federal Claims lacks
jurisdiction to hear Ms. Wilson’s complaint. See Sher-
wood, 312 U.S. at 588.
    The constitutional and statutory provisions cited by
Ms. Wilson do not fall within the jurisdiction of the Court
of Federal Claims. Neither the Due Process Clause nor
the Equal Protection Clause of the United States Consti-
tution are money-mandating provisions. LeBlanc, 50 F.3d
at 1028. The two California statutes cited by Ms. Wilson
do not constitute “Act[s] of Congress or regulation[s] of an
executive department” of the United States pursuant to §
1491(a)(1). See 28 U.S.C. § 1491(a)(1). The Truth in
Lending Act and the Home Ownership and Equity Protec-
tion Act create no private right of action enforceable
against the federal government for money damages.
LeBlanc, 50 F.3d at 1028. As such, these statutes are not
money-mandating within the meaning of the Tucker Act.
    Ms. Wilson’s suggestion that the federal government
conspired with Ms. Marshburn and others to defraud her
of military or civil service disability benefits “sound[s] in
tort.” See L’Enfant Plaza Props., Inc. v. United States,
645 F.2d 886, 892 (Cl. Ct. 1981). Accordingly, the Court
of Federal Claims correctly dismissed Ms. Wilson’s com-
plaint for lack of subject matter jurisdiction.
                            III.
    Because none of Ms. Wilson’s claims arise under any
constitutional or statutory provisions that expressly
create a substantive right enforceable against the federal
government for money damages, this court affirms.
                       AFFIRMED
5                       WILSON   v. US


                COSTS
    No costs.